Citation Nr: 0010465	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.  

2.  Entitlement to service connection for chloracne.  

3.  Entitlement to an increased rating for residuals of a 
left retinal detachment, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to a higher (compensable) rating for 
residuals of a prostatectomy due to adenocarcinoma of the 
prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to February 
1973.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1995 RO decision which denied an 
increase in a 20 percent rating for residuals of a left 
retinal detachment.  This case also comes to the Board from a 
March 1997 RO decision which granted service connection and a 
noncompensable rating for adenocarcinoma of the prostate, and 
denied service connection for a lumbosacral spine disability 
and chloracne.  

In a December 1998 decision, the RO assigned a 30 percent 
rating for residuals of a left retinal detachment, and 
granted special monthly compensation for loss of use of a 
creative organ (as a residual of prostatectomy for 
adenocarcinoma of the prostate).  The veteran appeals for 
higher ratings for residuals of a left retinal detachment and 
for residuals of a prostatectomy due to prostate cancer.  

The Board notes that on a July 1999 VA Form 9 the veteran 
requested a hearing at the RO before a member of the Board.  
In a statement received in August 1999, the veteran withdrew 
his hearing request.



FINDINGS OF FACT

1.  The veteran has a lumbosacral spine disability, including 
arthritis, which began during his active military service.  

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for chloracne.

3.  The veteran's residuals of a left retinal detachment are 
stable and manifested by best visual acuity of 20/70 in the 
left eye and by diplopia which is equivalent to 5/200 visual 
acuity in the left eye.   

4.  The veteran's radical prostatectomy due to adenocarcinoma 
of the prostate results in mild incontinence of urine, 
causing him to awaken to void two times per night.  


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability, including arthritis, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claim for service connection for chloracne 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a rating in excess of 30 percent for 
residuals of a left retinal detachment have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.75, 4.80, 4.83a, 
4.84a, Diagnostic Codes 6008, 6074, 6090 (1999).

4.  The criteria for a 10 percent rating for residuals of a 
prostatectomy due to adenocarcinoma of the prostate have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7527, 7528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from April 1957 
to February 1973.  His DD Form 214 shows that his military 
occupational specialty was a parachutist; that he served in 
Vietnam from August 1965 through October 1965, from May 1966 
through May 1967, and from July 1971 through October 1972; 
and that he received medals indicating combat service. 

The service medical records show that in late 1965 the 
veteran had a left eye retinal detachment, and he thereafter 
had corrective surgery including a scleral buckling 
procedure.  On an annual physical examination in April 1966, 
his skin and spine were clinically evaluated as normal.  In 
November 1966, he was treated for cellulitis, which required 
incision and drainage.  In January 1967, it was noted that he 
had cellulitis of the scalp since December 1966 and that a 
small abscess of the scalp was drained.  In February 1967, 
the veteran was diagnosed with furunculosis of the scalp and 
left neck.  In September 1967, he had an abscess, with 
cellulitis of the nose.  He was diagnosed with recurrent 
"staph" infections.  A day later the veteran was referred 
for consultation regarding recurrent abscesses on his chest 
and about his head since November 1966.  It was noted that he 
now had an abscess on his nose.  The next day he was treated 
for a furuncle on the top of his nose.  In March 1968, it was 
noted that the veteran was being treated every day for sores.  
In April 1968, it was noted that he had recurrent 
furunculosis and that his wife had the same problem in the 
past.  In May 1968, the veteran reported that he had a 
furuncle in the past month and that his wife also had one.  
On an annual physical examination in December 1969, the 
veteran's skin and spine were clinically evaluated as normal.  

On a September 1972 medical history report, the veteran 
indicated that he had a history of skin disease, among other 
conditions, and that he did not have recurrent back pain.  He 
noted that he was treated for a skin condition/disease from 
1966 to 1968.  On the medical history form, the reviewing 
examiner noted that the veteran gave a history of shoulder 
and knee discomfort from his more than 1,800 parachute jumps, 
eye trouble from a detached retina as a result of a jeep 
accident in 1965, and a dermatological problem in 1967 which 
lasting two years and was now quiescent.  On a November 1972 
physical examination, the veteran's spine was clinically 
evaluated as normal.  Regarding his skin, there was evidence 
of hair loss and discoloration on the head and neck.  The 
diagnoses included retinal detachment and postoperative 
scleral buckling in the left eye, and macular change 
secondary to the first diagnosis; there was no diagnosis of a 
skin disorder.  In December 1972, a physical evaluation board 
found the veteran physically unfit on the basis of diagnoses 
of a detached retina of the left eye with residual impairment 
of visual acuity, osteoarthritis of the cervical spine with 
radiculitis, and hearing loss; the veteran was subsequently 
medically retired for such conditions.  Service outpatient 
records from January 1973 note cervical spine and knee 
complaints; the veteran also reported he injured his coccyx 
in 1961 and such condition was aggravated by sitting on a 
hard surface or by cold weather.  In January 1973, he was 
seen with a complaint of a rash on his hand and tongue for 
three days.  On a consultation report, he was diagnosed with 
probable contact dermatitis of the forearm and hand, and 
"geographic" tongue.  In a February 1973 statement of 
medical condition, the veteran reported that since his 
separation medical examination his condition had changed in 
that he had (knee pain), a skin rash and tongue disease.  

On a VA examination form which the veteran signed and dated 
in May 1973, he complained of pain in various areas to 
include his lower back and right hip.  VA neurological and 
orthopedic examinations in May and June 1973 focused on a 
cervical spine problem and apparently the low back was not 
examined.  

In a July 1973 decision, the RO granted service connection 
and a 20 percent rating for a left retinal detachment.  

In August 1973, the RO granted service connection for 
cervical spine arthritis.

In a December 1980 statement concerning Agent Orange, the 
veteran listed various complaints including low back pain.  

A March 1981 service department record shows the veteran was 
treated (as a military retiree) for thrush of the tongue 
(oral candidiasis).

An October 1990 medical record indicates a complaint of pain 
and weakness in the right upper extremity over previous right 
upper and lower extremity weakness.  A magnetic resonance 
imaging (MRI) study for the lower extremities was noted to be 
positive for L4-5 herniated nucleus pulposus (HNP).  

A January 1992 medical record indicates a complaint of 
neurological problems in the extremities and a complaint of 
sudden pain in the lumbar spine with radiation down both 
legs.  The assessment was additional weakness due to C6-7 
radiculopathy.  

A February 1992 record from the Walter Reed Army Medical 
Center (WRAMC) reveals neurological complaints referable to 
the veteran's toes, among other areas.  It was noted that an 
MRI in 1990 revealed L4-5 HNP.  The assessment was 
degenerative disease of the cervical and lumbar spine with 
history of L4-5 HNP, now with residual complaints from prior 
history but also unexplainable left extensor hallucis longus 
weakness.  A re-imaging of the lumbosacral spine was 
recommended to assess the origin of the legs complaints.  A 
subsequent February 1992 record indicates that the veteran 
was referred for urinary complaints and for chronic low back 
pain.  The impression was prostatism with enlarged gland, 
degenerative joint disease of the cervical and lumbar spine, 
and history of retinal detachment.

In October 1992, the veteran was seen at the WRAMC for joint 
pain.  The impression included degenerative joint disease of 
various joints and urinary frequency.  

On a February 1993 WRAMC genitourinary clinic record, the 
veteran complained of a history of nocturia two to three 
times, urgency and near accidents, and frequency every three 
hours.  The assessment was bladder neck dysfunction and 
benign prostatic hypertrophy.   

Medical records from WRAMC show that the veteran was 
hospitalized in September 1993 with a diagnosis of urinary 
tract infection secondary to obstruction secondary to benign 
prostatic hypertrophy.  During the course of his stay, the 
veteran's orthopedic and neurological complaints were 
addressed.  A record notes an impression of improved 
neurological complaints related to the cervical spine and of 
low back pain without a radicular component.  The veteran 
subsequently underwent a transurethral resection of the 
prostate, and a pathology report indicates he had prostatic 
adenocarcinoma.  In March 1994, his diagnosis reflects that 
he underwent a radical retropubic prostatectomy due to 
prostate cancer.  An April 1994 pathology report confirmed 
the previous diagnosis of prostatic adenocarcinoma.  

Eye clinic records from WRAMC indicate that in May 1994 the 
veteran complained of deteriorating vision and recurrent pain 
behind the eyes.  His diagnosis was myopic astigmatic 
presbyope, and the examiner was unable to fully explain the 
decreased visual acuity in the left eye.  The veteran was 
followed-up in the clinic again in June and August 1994 with 
the same complaints of vision difficulties, and his diagnoses 
included exotropia of the left eye.

Medical records in November 1994 from WRAMC indicate 
complaints of general malaise, fatigue, and weakness.  The 
veteran reported the onset of overall malaise about a year 
previously, immediately before abdominal/urologic surgery, 
and continual fatigue and malaise since then.  The assessment 
was increases in liver function tests, status post prostatic 
cancer, cervical radiculopathy, and chronic malaise possibly 
secondary to chronic hepatitis versus depression secondary to 
losing a job and multiple illnesses.  

Medical records from the WRAMC in March 1995 show complaints 
of vision difficulties.  The diagnoses included intermittent 
exotropia and diplopia.  In April 1995, the veteran 
complained of depression, chronic fatigue, weakness, and 
vision problems.

In May 1995, the veteran submitted claims for service 
connection for chloracne, prostate cancer, and a low back 
disability with radiculopathy, and a claim for an increased 
rating for a left eye disability.  In the claims, the veteran 
asserted that he was exposed to Agent Orange during his 
service in Vietnam.  He noted that in 1968 he was treated 
with antibiotics while stationed at Fort Bragg but that his 
chloracne persisted.  He also asserted that the vision in his 
left eye had deteriorated.  

On a July 1995 VA eye examination, the veteran reported 
intermittent diplopia since 1991 and difficulty reading for 
extended periods of time.  On examination, the visual 
acuities at distance with correction were 20/25 in the right 
eye and 20/40 in the left eye with eccentric viewing.  His 
extraocular muscles were full in both eyes, and confrontation 
fields were full to finger-counting in the right eye and 
showed a superior nasal constriction in the left eye.  The 
impression was status post retinal detachment repair in 1965 
secondary to a motor vehicle accident while serving in 
Vietnam, secondary epiretinal membrane in the left eye 
secondary to the first diagnosis, mild cataracts, and 
alternating exotropia with symptomatic diplopia.  

On an August 1995 VA orthopedic examination, the veteran 
reported that he injured his lower back in 1965 in a jeep 
accident in Vietnam, and then reinjured it during parachute 
jumps over the next several years.  He complained of 
intensified pain when he stood or walked for a prolonged 
period of time or when he lifted.  He complained of feeling 
generally weak since surgery for prostate cancer a year 
previously.  X-rays of the lumbosacral spine revealed mild 
anterior wedging of L1, which was compatible with a very mild 
compression wedge fracture, and some minor hypertrophic 
changes and degenerative changes of the lower facet joints.  
The impression on the examination, in pertinent part, was 
osteoarthritis of the lumbosacral spine.  The veteran also 
underwent a VA neurological examination at that time, which 
revealed no evidence of radiculopathy.  

In a September 1995 letter, the veteran asserted that his 
left eye vision had deteriorated such that he was unable to 
read with both eyes and was required to take frequent naps to 
rest his eyes.  He noted that he saw double in far vision.  

In an October 1995 decision, the RO denied an increased 
rating for left retinal detachment.  

Medical records  from The Johns Hopkins Hospital in October 
1995 indicate that the veteran complained of horizontal and 
vertical diplopia increasing over the past two years with 
discomfort upon prolonged reading.  The impression was 
history of retinal reattachment surgery of the left eye, 
intermittent exotropia with poor control, internal limiting 
membrane wrinkling of the left macula with distorted central 
vision, field cut in the left eye secondary to previous 
detachment and surgical correction of this, moderate myopia 
of both eyes, moderate astigmatism of the left eye, and 
aniseikonia secondary to internal limiting membrane 
contracture with macular pucker in the left eye.  In November 
1995, the veteran underwent left eye surgery to improve 
muscle function.  He was seen in December 1995 with 
discomfort in the form of sharp pains in the nasal corner of 
the left eye at the site of the surgery.  An ocular 
examination showed his visual acuities were 20/20 in the 
right eye and 20/50 in the left eye.  In February 1996, the 
veteran was seen with an excellent postoperative result.  He 
still complained of intermittent diplopia on left gaze, which 
was expected to improve.  He reported that he could now read 
for prolonged periods of time but was still bothered by the 
decreased vision in his previously dominant left eye and was 
unable to drive comfortably at night.  

In an October 1996 statement, the veteran indicated his 
disagreement with the RO's decision to deny an increased 
rating for left retinal detachment.  He noted that he 
received treatment due to eye problems that included eye pain 
and peripheral double vision.  

Medical records from The Johns Hopkins Hospital in October 
1996 indicate that the veteran had eye surgery 11 months 
previously and was still able to read comfortably, which was 
not possible prior to the surgery.  He complained of double 
vision in the far left gaze, especially when looking to the 
left when driving.  He reported some sporadic discomfort in 
the area of the left eye that was relieved by squeezing shut 
both eyelids.  An ocular examination revealed visual acuities 
of 20/20 in the right eye and 20/60-1 with distortion in the 
left eye.  There was double vision beyond approximately 20 
degrees of left gaze.  

On a December 1996 VA eye examination, the veteran complained 
that his eyes felt weak and tired and that he had occasional 
sharp pain.  He reported double vision with left gaze only 
and decreased vision at night.  He reported a history of 
floating spots for years without new retinal detachment 
symptoms.  On examination, his visual acuities were 20/25+ in 
the right eye and 20/50+ in the left eye, with his current 
glasses.  He had to use eccentric-type fixation in order to 
see that in the left eye.  His reading vision was 20/20 in 
the right and 20/70 in the left.  Extraocular muscles were 
smooth and full in the right eye but showed a mild 
restriction in the left gaze with the left eye.  
Confrontation visual field testing also showed a superior 
constriction to the left eye.  It was the examiner's 
assessment that the veteran had an old retinal detachment, 
status post scleral buckle repair in the left eye, which was 
doing well.  It was also noted he had a history of 
extraocular muscle surgery and residual double vision in the 
left eye, posterior vitreous detachment in both eyes, 
epiretinal membrane of the left eye, and cataracts in both 
eyes.  

In a March 1997 decision, the RO granted service connection 
and a noncompensable evaluation for adenocarcinoma of the 
prostate, effective November 7, 1996.  (Service connection 
for prostate cancer was granted based on a change in 
regulation, effective November 7, 1996, which permitted 
presumptive service connection for such condition based on 
Agent Orange exposure of a Vietnam veteran.)  The RO also 
denied service connection for a lumbosacral spine disability 
with lower extremity radiculopathy and for chloracne.  

On an April 1997 WRAMC record, the veteran complained of a 
history of a bump on his nose for four to six months, a 
painful papule on his right foot, and exposure to poison ivy 
on the right hand with a pruritic rash between the second and 
third digits.  The assessment was contact dermatitis 
secondary to poison ivy, benign keratosis of the nose versus 
a wart, and a plantar wart.  The veteran followed up the 
growth on the nose with a private dermatology clinic, and in 
July 1997 the results of laboratory tests were reported to 
show no abnormalities.  

Medical records from the WRAMC show that in August 1997 the 
veteran was seen in the urology clinic for a routine follow-
up visit for radical prostatectomy.  He reported continence 
and no potency.  He complained of a longstanding history of 
fatigue and of mild urgency of urination.  The impression was 
stable examination.  Also in August 1997, the veteran 
complained of left eye pain with increased tearing and 
morning crusting.  The assessment included left 
conjunctivitis.  

In his September 1997 substantive appeal, the veteran stated 
that his active service included over 30 months of combat 
service in Vietnam and approximately 2,000 parachute jumps.  
He claimed that his health condition was directly related to 
his military service.  He claimed that he had arthritis of 
the spine and a recurring skin condition that caused hair 
discoloration and loss.  He asserted that he was exposed to 
herbicides in Vietnam and that on his return in 1967 he was 
treated at Fort Bragg for a skin condition, i.e., chloracne 
or other form of acneform disease.  

At an October 1997 RO hearing before a hearing officer, the 
veteran testified that he experienced a weak urinary stream 
and continual leakage such that he changed his shorts once or 
twice daily; that he got up twice a night to use the 
bathroom; that he had incontinence during stressful 
situations and upon exertion; that since his prostate 
operation he has had fatigue and weakness; that he did not 
wear absorbent pads; that his leakage was not enough to wet 
his outer garments; and that he was unable to control his 
void and had to leave for the men's room if he felt the urge.

On a November 1997 VA eye examination, the veteran complained 
of the same symptoms as in his December 1996 examination, 
with a history of losing lines and his place when reading.  
He reported that his eyes felt weak and tired and that he had 
an occasional sharp pain for which he had to rest his eye.  
On examination, his visual acuities, with glasses, were 20/50 
in the right and 20/80 in the left.  At a distance, manifest 
refraction was able to improve the right eye vision to 20/25+ 
and 20/50, with eccentric fixation in the left eye.  The 
veteran had approximately 20/100 when he looked straight 
ahead and used the exact center part of his vision.  His 
reading vision was consistent at 20/25 and 20/70.  
Extraocular muscles were smooth and full on all positions, 
except for left gaze with the left eye.  Confrontation in 
visual field testing was full to finger-counting in the right 
eye and showed a slight superior nasal constriction in the 
left.  The assessment was history of retinal detachment, 
status post repair with scleral buckling in 1965; history of 
posterior vitreous detachment, epiretinal membrane formation, 
and central retinal distortion, due to the first diagnosis, 
with a vision of 20/80 to 20/100 with straight-ahead vision 
in the left eye and 20/25 in the right eye; and history of 
exotropia, status post muscle surgery.  The examiner stated 
that the veteran had a history of a decompensated phoria due 
to the first two diagnoses, that he was also experiencing 
residual diplopia and cataracts, and that the cataracts were 
consistent with the vision in the right eye and with one or 
two lines of vision in the left eye (with the left eye vision 
still consistent with the 20/80 to 20/100 range).   

In December 1997, the veteran underwent a double vision 
Goldmann visual field test, the results of which were 
interpreted in an August 1998 VA examination report.

On an August 1998 VA eye examination, the veteran complained 
of decreased visual acuity and double vision.  He claimed 
that he still lost his place when reading and he felt his 
eyes were tired and weak due to residual double vision.  The 
examiner interpreted the results of a double vision visual 
field test performed in December 1997, as showing double 
vision from 10 degrees of fixation and outward, specifically 
superiorly 10 degrees to 30 degrees, inferiorly 19 degrees to 
45 degrees, in the right gaze 10 degrees to 55 degrees, and 
in the left gaze 10 degrees to 60 degrees.  On examination, 
his best visual acuities were 20/30 in the right eye and 
20/70 in the left eye, consistent at both distance and near, 
with some additional distortion in the left eye at near with 
fine detail.  Confrontation visual field testing was full to 
finger-counting in all quadrants of both eyes except of the 
superior nasal quadrant of the right eye.  Double vision 
measurements with Maddox rod yielded similar numbers to the 
November 1997 examination.  In the assessment, the examiner 
indicated that the veteran's retinal detachment was currently 
stable.  The examiner stated that the veteran had a posterior 
vitreous detachment and epiretinal membrane of the left eye, 
causing central distortion, which could be directly 
attributed to the retinal detachment.  Given these signs in 
the eye, the examiner opined that the veteran's vision from 
the retinal detachment was consistent to the level of about 
20/70.  The examiner stated that the veteran had 
decompensated phoria due to exotropia (or the operation in 
November 1995 to repair the exotropia) and to the retinal 
detachment, and did not believe that a double vision visual 
field test needed to be repeated.  The examiner also stated 
the veteran had mild cataracts in both eyes with very mild 
vision loss attributed them.  It was noted that without 
glasses the veteran's vision was significantly reduced.  

On an August 1998 VA genitourinary examination, the veteran's 
history of a radical prostatectomy in February 1994 was 
noted.  He complained that the residuals of his therapy for 
prostate cancer were mainly urinary:  frequent urination in 
the daytime in order to avoid having a full bladder and 
leakage; significant urgency and some post-void dripping; 
nocturia, one to two times; and leakage with coughing, 
straining, or heavy lifting.  He related that he did not wear 
a pad but was able to manage his voiding pattern to prevent 
significant leakage at present.  He noted that his return of 
continence to this level required two years.  He reported 
becoming impotent following the prostatectomy.  On 
examination, the prostate gland was completely absent, and 
the fossa was flattened, without nodules or induration.  The 
impression was adenocarcinoma of the prostate, status post 
radical prostatectomy, mild incontinence of urine secondary 
to radical prostatectomy, and impotence secondary to radical 
prostatectomy.  

In a December 1998 decision, the RO assigned a 30 percent 
rating for residuals of a left retinal detachment, and 
granted special monthly compensation based on loss of use of 
a creative organ as a residual of prostatectomy for 
adenocarcinoma of the prostate.  

On a May 1999 VA examination, the veteran reported that he 
made just under 10,000 parachute jumps, some of them in 
Vietnam, and sustained injuries with bad landings, such as 
fracturing his coccyx.  The examiner noted that he reviewed 
the claims folder and had no doubt that the rigors of the 
veteran's duties and the accidents he had while on active 
duty while parachuting directly related to the current 
condition of the veteran's spine.  Following examination, the 
impression was degenerative disc disease of the cervical 
spine and the lumbar spine.  X-rays of the lumbosacral spine 
were ordered.  

In a July 1999 statement, the veteran asserted that he had 
more than 1,900 parachute jumps during military service and 
sustained injuries and suffered back pain.  He claimed that 
since separation from service he has experienced lower back 
pain, among other types of pain.  With regard to the 
chloracne claim, he noted that he has not been afforded a VA 
examination.  

II.  Analysis

A.  Service Connection

1.  Lumbosacral spine disability 

Initially, it is noted that the veteran's claim for service 
connection for a lumbosacral spine disability, including 
arthritis, is well grounded, meaning plausible; the evidence 
has been properly developed, and there is no further VA duty 
to assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases 
which are manifest to a compensable degree within the year 
after service.  Among such diseases is arthritis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

In this case, the veteran claims that he has a lumbosacral 
spine disability that is attributed to service when he made 
numerous parachute jumps and suffered back pain.  He contends 
that his low back pain has persisted since service.  The 
service medical records from the veteran's 1957-1973 active 
duty contain scant evidence of low back problems, although 
the veteran was noted to have cervical spine arthritis (which 
is now service connected).  With regard to the low back, just 
before service retirement in 1973 the veteran gave a history 
of an earlier coccyx (tailbone) injury in service and 
indicated he at times still had symptoms in that area.  
Shortly after service in 1973, on a form for a VA 
examination, the veteran had low back complaints, but 
apparently the low back was not examined at that time.  
Another statement by the veteran in 1980 refers to low back 
symptoms.  Medical records from the 1990s show diagnoses and 
findings of a lumbosacral spine disability including 
arthritis.  On a 1999 VA examination, the diagnosis was 
degenerative disc disease of the lumbar spine, and the 
examiner, who stated that he reviewed the veteran's claims 
folder, opined that, the veteran's duties and parachuting 
while on active duty led to the current condition of his 
spine.  

Although there is little medical evidence of a lumbosacral 
spine disability in service and for a number of years later, 
other than isolated subjective complaints of low back pain, 
it is noted that the veteran performed considerable parachute 
jumping in service, he is already service connected for 
cervical spine arthritis, and the recent VA examiner believed 
the current low back condition was due to service activities.  
The file does not contain any other medical opinion 
concerning the etiology of the veteran's lower back 
disability.  Even though a lumbosacral spine disability was 
not diagnosed until years after service, service connection 
is still possible of all the evidence shows it began in 
service.  38 C.F.R. § 3.303(d).  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
holds that the veteran's current lumbosacral spine 
disability, including arthritis, began in active military 
service, and service connection is warranted.

2.  Chloracne

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, certain diseases will be rebuttably presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods.  Among the listed diseases are 
chloracne or other acneform diseases consistent with 
chloracne if manifest to a compensable degree within a year 
after the veteran's last exposure to an herbicide agent 
during active duty.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran claims that he was exposed to herbicides in 
Vietnam and that on his return he was treated for a skin 
condition, i.e., chloracne or other form of acneform disease.  
The service department records show that he served three 
tours in Vietnam between August 1965 and October 1972.  His 
service medical records show that he received periodic 
treatment for skin conditions, variously diagnosed as 
cellulitis, abscess, and recurrent furunculosis, from 1966 to 
1968.  In September 1972, he veteran reported a history of a 
skin disease, but a doctor at that time noted that his 
dermatological problem was now quiescent.  On a separation 
examination in November 1972, there was evidence of hair loss 
and discoloration on the head and neck, but there was no 
diagnosis of any skin condition including chloracne.  Just 
prior to discharge, the veteran was diagnosed with contact 
dermatitis of the forearm and hand in January 1973.  Post-
service medical records, however, do not show a chronic skin 
condition for a number of years after service.  Post-service 
records in 1997 show diagnoses of contact dermatitis due to 
poison ivy, keratosis of the nose, and a plantar wart; 
laboratory test results, on a follow-up visit with a private 
dermatologist regarding the nose finding, revealed no 
abnormalities.  There is no post-service diagnosis of 
chloracne.

After reviewing the entire record, there is no medical 
evidence that the veteran has been diagnosed with chloracne, 
an acneform disease consistent with chloracne.  What is 
lacking in establishing a well-grounded claim for service 
connection for chloracne is medical evidence of current 
diagnosed disability.  Caluza, supra; Brammer v. Derwinski, 3 
Vet. App. 223(1992).  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for service connection 
for chloracne, and thus the claim is denied.  

B.  Higher Ratings

The veteran's claims for higher ratings for residuals of a 
left retinal detachment and for residuals of a prostatectomy 
due to adenocarcinoma of the prostate are well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist him with 
his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Residuals of a left retinal detachment

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has assigned a 30 percent rating for the veteran's 
residuals of a left retinal detachment.  Under 38 C.F.R. 
§ 4.84a, Code 6008, detachment of the retina in chronic form 
is rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, with an additional combined 10 percent 
rating during the continuance of active pathology; the 
minimum rating during active pathology is 10 percent.  
Considering the medical evidence, the Board notes that the 
veteran's disability, which has been assessed as stable, is 
to be rated based on associated loss of visual acuity or 
field loss.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Where service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 30 percent when best corrected 
distant visual acuity is 5/200; it is rated 40 percent when 
there is anatomical loss of one eye.  38 C.F.R. §§ 4.83a, 
4.84a, Codes 6066, 6074.  Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
38 C.F.R. § 4.80.  

The record demonstrates that the veteran has decreased visual 
acuity.  The most recent VA examination in August 1998 
reflects that his best visual acuities were 20/70 in the 
service-connected left eye and 20/30 in the non-service-
connected right eye.  These findings, which represent the 
fullest extent of the veteran's decreased visual acuity to 
date, would not meet the criteria for an increased rating; 
however, the veteran has residual double vision, or diplopia, 
due to the retinal detachment.  

Under 38 C.F.R. § 4.84a, Code 6090, a rating for diplopia 
(double vision) may be assigned, instead of a rating for loss 
of visual acuity or visual field.  Under this code, when the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation; when diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 5/200.  
The 1998 VA eye examination included findings of left eye 
diplopia, plotted on a Goldmann chart in December 1997.  The 
veteran was found to have areas of diplopia in all four 
quadrants, and the affected areas all ranged from 10 degrees 
up to 60 degree.  In accordance with Code 6090, such diplopia 
is treated as the equivalent of 5/200 visual acuity (even 
though the veteran's actual visual acuity is better) as there 
was diplopia in multiple separate areas of the eye, and such 
is to be rated 30 percent under Code 6074.  A higher rating 
is not warranted as the veteran does not show anatomical loss 
of his left eye.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for 
residuals of a left retinal detachment.  Thus, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Residuals of a prostatectomy due to adenocarcinoma of the 
prostate

The RO has assigned a noncompensable rating for the veteran's 
residuals of a prostatectomy due to adenocarcinoma of the 
prostate under 38 C.F.R. § 4.115b, Codes 7527-7528.  (It is 
noted that in conjunction with this claim the veteran has 
been assigned a special monthly compensation on the basis of 
loss of use of a creative organ; thus, residuals of that 
nature, i.e., impotency, are not addressed in this decision.)  
Under Code 7527, prostate gland injuries, infections, 
hypertrophy, and post-operative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Under Code 7528, malignant neoplasms of the 
genitourinary system warrant a 100 percent evaluation.  A 
note to this code states that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months; if there has been no local recurrence or 
metastasis, the condition is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Considering the medical evidence, the Board notes that the 
predominant residual of the prostatectomy is voiding 
dysfunction.

Voiding dysfunction may be rated as urine leakage, in which 
case a 20 percent rating is assigned when the condition 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a.  The 
evidence does not show the requirements for such a rating in 
the instant case.

Voiding dysfunction may also be rated as urinary frequency, 
in which case a 10 percent rating is assigned when there is a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night; a 20 percent rating is 
assigned when there is a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  38 C.F.R. § 4.115a.

Voiding dysfunction may alslo be rated as obstructed voiding, 
but the evidence fails to show the obstructed voiding 
symptoms as detailed in 38 C.F.R. § 4.115a.

The medical evidence shows that the veteran's main residuals 
of his prostatectomy for prostate cancer involve voiding 
dysfunction manifested by urinary frequency.  Records from 
the WRAMC in August 1997 show that he reported continence but 
complained of mild urgency of urination.  At his 1997 
hearing, he reported he had leakage, which was not 
significant enough to wet his outer garments, and did not 
wear absorbent pads.  However, he also testified that he got 
up twice a night to use the bathroom.  On his 1998 VA 
examination, he related that he was able to manage his 
voiding pattern by frequent urination to prevent significant 
leakage during the day and that he did not wear a pad.  As at 
his hearing, he noted nocturia one to two times.  The 
examiner diagnosed him with mild incontinence of urine due to 
a radical prostatectomy.  

In the judgment of the Board, with application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
veteran's residuals of a prostatectomy for prostate cancer 
result in impairment which approximates that found in voiding 
dysfunction with urinary frequency manifested by daytime 
voiding interval between two and three hours or awakening to 
void two times per night.  Such is to be rated 10 percent.  
38 C.F.R. § 4.115a.  As there is no medical evidence of more 
severe voiding dysfunction, a rating higher than 10 percent 
is not warranted.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in November 1996.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the clinical findings do not 
show that the veteran meets the criteria for a rating higher 
than 10 percent rating at any time since the effective date 
of his award.  In sum, the Board finds that a higher rating 
to 10 percent for residuals of a prostatectomy due to 
adenocarcinoma of the prostate is warranted.  






ORDER

Service connection for a lumbosacral spine disability, 
including arthritis, is granted.

Service connection for chloracne is denied.

An increased rating for residuals of a left retinal 
detachment is denied.  

A higher rating of 10 percent for residuals of a 
prostatectomy due to adenocarcinoma of the prostate is 
granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 21 -


- 1 -


